      Case 4:20-cv-00706 Document 1 Filed on 02/27/20 in TXSD Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ROGER JAMES THOMAS and                            §
TAULEECE R. THOMAS,                               §
                                                  §
       Plaintiffs,                                §
                                                  §      CIVIL ACTION No. 4:20-cv-706
v.                                                §
                                                  §
ASSURANT, INC. and AMERICAN                       §
SECURITY INSURANCE                                §
COMPANY,                                          §
                                                  §
       Defendants.

                                      NOTICE OF REMOVAL

       Defendant American Security Insurance Company (“American Security”) files this

Notice of Removal against Plaintiffs Roger James Thomas and Tauleece R. Thomas

(“Plaintiffs”) pursuant to 28 U.S.C. §§ 1441 and 1446, as follows:

                                    I.        INTRODUCTION

       1.        This case is removable because there is complete diversity between the parties in

this litigation and the matter in controversy exceeds $75,000.00.

                        II.        COMMENCEMENT AND SERVICE

       2.        On January 21, 2020, Plaintiffs commenced this action by filing an Original

Petition in the 133rd Judicial District Court of Harris County, Texas, styled Cause No. 2020-

03695, Roger James Thomas and Tauleece R. Thomas v. Assurant, Inc. and American Security

Insurance Company.1




       1
           See Ex. B-1, Plaintiffs’ Original Petition.
                                                   -1-
      Case 4:20-cv-00706 Document 1 Filed on 02/27/20 in TXSD Page 2 of 6



       3.      American Security received the service of process through its statutory agent on

January 28, 2020.2

       4.      American Security timely filed an answer in state court on February 24, 2020.3

       5.      This Notice of Removal is filed within thirty days of the receipt, through service

or otherwise, of Plaintiffs’ Original Petition and is timely filed under 28 U.S.C. § 1446(b)(1).

This Notice of Removal is also filed within one year of the commencement of this action, and is

thus timely pursuant to 28 U.S.C. § 1446(c).

                          III.       GROUNDS FOR REMOVAL

       6.      American Security is entitled to remove the state court action to this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 because this action is a civil action involving an

amount in controversy exceeding $75,000.00 between parties with diverse citizenship.

                        IV.         DIVERSITY OF CITIZENSHIP

       7.      This is an action with complete diversity of citizenship between the Plaintiffs and

Defendants.

       8.      Plaintiffs are citizens of Texas.4

       9.      Defendant American Security is a foreign insurance company.5

       10.     Defendant Assurant, Inc.6 is a Delaware corporation authorized to transact

business in Texas, whose shares are traded on the New York Stock Exchange under the symbol



       2
         See Ex. A, Citation.
       3
          See Ex. B-2, Defendant’s Original Answer. Assurant, Inc. will file a responsive
pleading in accordance with Rule 81(c)(2).
       4
         See Ex. B-1, Plaintiffs’ Original Petition, at p. 2; Ex. G-1, Accurint Comprehensive
Address Report, at p. 2 (demonstrating that Plaintiffs have been domiciled in Texas since at least
July 2005).
       5
         See Ex. H, Affidavit of Carmen Collazo.
       6
         Plaintiffs improperly sued Assurant, Inc. for matters related to an insurance dispute.
Assurant is not, and has never been, an insurance company. Assurant has never sold,
                                                    -2-
       Case 4:20-cv-00706 Document 1 Filed on 02/27/20 in TXSD Page 3 of 6



AIZ, and whose principal place of business is in New York. Assurant is therefore a citizen of the

states of Delaware and New York within the meaning and intent of 28 U.S.C. § 1332.

        11.    No change of citizenship has occurred for the parties since commencement of the

state court action. Accordingly, diversity of citizenship exists among the remaining parties to the

litigation.

                         V.        AMOUNT IN CONTROVERSY

        12.    In the Fifth Circuit, a defendant who is served with a pleading requesting an

indeterminate amount of damages has two options. The defendant may (1) remove the case

immediately, if it can reasonably conclude that the amount in controversy exceeds $75,000.00, or

(2) the defendant may wait until the plaintiff expressly pleads that the amount in controversy

exceeds that amount or serves some “other paper” indicating that the amount in controversy

exceeds that amount. 28 U.S.C. §§ 1446(b)(3), (c)(3)(A); Bosky v. Kroger Texas LP, 288 F.3d

208, passim (5th Cir. 2002). Here, this case became removable upon the receipt of Plaintiffs’

Original Petition wherein Plaintiffs asserted that American Security breached the insurance

policy at issue and is liable for economic and treble damages.7 Plaintiffs previously sent a written

demand letter to American Security pertaining to the claim at issue in this suit asserting

$88,865.86 in additional economic damages alone.8 Thus, Plaintiffs’ Original Petition, in

conjunction with the demand letter, establishes that the total amount in controversy in the action

exceeds the sum of $75,000.00, and this Court has jurisdiction pursuant to 28 U.S.C. § 1332.




underwritten, issued, or marketed insurance policies in Texas or any other state. Additionally,
Assurant does not collect, and never has collected, premiums paid for insurance policies.
      7
        See Ex. B-1, Plaintiffs’ Original Petition, at pp. 4, 8.
      8
        See Ex. I, Demand Letter, at p. 2.
                                                -3-
       Case 4:20-cv-00706 Document 1 Filed on 02/27/20 in TXSD Page 4 of 6



                                            VI.         VENUE

        13.      Venue lies in the Southern District of Texas, Houston Division, pursuant to 28

U.S.C. §§ 1441(a) and 1446(a) because Plaintiffs filed the state court action in this judicial

district and division.

                              VII.           CONSENT TO REMOVAL

        14.      Defendant Assurant, Inc. consents to the removal of this action.9

                                          VIII.        NOTICE

        15.      American Security will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). American Security will also file with the clerk

of the state court, and will serve upon Plaintiffs’ counsel, a notice of the filing of this Notice of

Removal.

                              IX.          STATE COURT PLEADINGS

        16.      Copies of all state court pleadings and orders are attached to this Notice of

Removal.

                       X.            EXHIBITS TO NOTICE OF REMOVAL

        17.      The following documents are attached to this Notice as corresponding numbered

exhibits:

                 A.      All Executed Process in this case;

                 B.      Pleadings asserting causes of action, e.g., petitions, counterclaims, cross

                         actions, third-party actions, interventions, and all answers to such

                         pleadings;

                         1.          Plaintiffs’ Original Petition;



        9
            See Ex. J, Assurant, Inc. Consent to Removal.
                                                       -4-
      Case 4:20-cv-00706 Document 1 Filed on 02/27/20 in TXSD Page 5 of 6



                       2.     Defendant American Security Insurance Company’s Original

                              Answer;

               C.      Docket Sheet;

               D.      An index of matters being filed;

               E.      A list of all counsel of record, including addresses, telephone numbers,

                       and parties represented;

               F.      Civil Cover Sheet;

               G.      Affidavit of Brian A. Srubar;

                       1.     Accurint Comprehensive Address Report for Roger and Tauleece

                              Thomas;

               H.      Affidavit of Carmen Collazo;

               I.      Plaintiffs’ Demand Letter;

               J.      Assurant, Inc.’s Consent to Removal.

                                 XI.        CONCLUSION

       WHEREFORE, Defendant American Security Insurance Company, pursuant to the

statutes cited herein, removes this action from the 133rd Judicial District Court of Harris County,

Texas to this Court.

Dated: February 27, 2020
                                             Respectfully submitted,

                                             MCDOWELL HETHERINGTON LLP

                                             By: /s/ Bradley J. Aiken
                                                Bradley J. Aiken
                                                State Bar No. 24059361
                                                S.D. ID No. 975212
                                                Brian A. Srubar
                                                State Bar No. 24098460
                                                S.D. ID No. 3082622

                                                  -5-
      Case 4:20-cv-00706 Document 1 Filed on 02/27/20 in TXSD Page 6 of 6



                                        1001 Fannin Street, Suite 2700
                                        Houston, Texas 77002
                                        Telephone: 713-337-5580
                                        Facsimile: 713-337-8850
                                        brad.aiken@mhllp.com
                                        brian.srubar@mhllp.com

                                        ATTORNEYS FOR DEFENDANTS


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on
February 27, 2020, on the following counsel of record by Certified Mail:

CMRRR No. 70160910000027735891
Sarnie A. Randle, Jr.
S.A. RANDLE & ASSOCIATES, P.C.
Chase Bank Building
5177 Richmond Avenue, Suite 635
Houston, Texas 77056
Telephone: (713) 626-8600
Facsimile: (713) 626-8601
SAR@RandleLaw.com

Attorneys for Plaintiffs

                                           /s/ Brian A. Srubar
                                           Brian A. Srubar




                                          -6-
